DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 8, and 9 are pending, presented for examination, and ALLOWED as set forth below.

Response to Arguments
Applicant’s arguments, see page 3 of the response filed 7 July 2022, with respect to the objection to and rejection under 35 U.S.C. 112(a) and (b) of Claim 10 have been fully considered and are persuasive.  The objection to Claim 10 has been withdrawn as moot. 

Applicant’s arguments, see page 3 of the response filed 7 July 2022, with respect to the rejection of Claim 8 as lacking written description support in the disclosure as originally filed have been fully considered and are persuasive.  The rejection of Claim 8 under the written description provisions of 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments, see pages 4-8 of the response filed 7 July 2022, with respect to the rejections of Claims 1-5 and 7-9 under 35 U.S.C. 103 over the teachings of Wang, Nair, Tran, and Simone as set forth by the examiner in the office action mailed 7 January 2022 have been fully considered and are persuasive.  Specifically, the examiner notes that as amended, the combination of selenium and fish oil compositions are to simultaneously effect a reduction in PDL-1 expression and an increase in PD-1 expression.  This combination of therapeutic activity is neither taught nor suggested by the art relied upon.  In fact, the art appears to teach away from employing such an approach.  Applicants attention is directed to at least page 2 of the Nair reference previously relied upon by the examiner.  This reference was used to justify inhibiting PDL1 gene expression as a means of augmenting tumor immunotherapy.  Contrary to the requirements of the instant claims, Nair establishes an expectation that enhancing the expression of PD-1 as the amended claims now advocate is undesirable in the context of tumor treatment.  See Pg. 2, Col. 1, 4th paragraph: “treatment with a combination of paclitaxel and PDL1/PD1 blockade resulted in longer survival compared with mice treated with paclitaxel alone.”’ Pg.2, Col.2, 1st paragraph: “Increased levels of vascular endothelial growth factor (VEGF in the tumor microenvironment have for instant been shown to enhance the expression of PD-1 leading to CD8+ T cell exhaustion.”).  Given the teachings of Nair, then, treatment modalities whereby PD-1 expression in enhanced appear to be criticized as effective antineoplastic therapies by the art available at the time of the instant application.  As the examiner has been able to identify no evidence to contradict this suggestion, the art as of the time of the instant application appears to teach away from the solution proposed by the applicants, specifically a method of enhancing tumor immunotherapy by administering amounts of selenium and fish oil which simultaneously reduce PDL-1 gene expression while enhancing the expression of PD-1.  See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (indicating that to properly teach away from a proposed course of action the disclosure should criticize, discredit, or otherwise discourage the solution claimed).
For at least this reason, the rejection of remaining Claims 1-5, 8, and 9 as amended by applicants response of 7 July 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 8, and 9 are allowed for the reasons set forth above, there being no outstanding issues to bar patentability of the invention set forth by the presently amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613